NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARL VINCENT BALL CAPLES,                       No.    18-16410

                Plaintiff-Appellant,            D.C. No.
                                                2:14-cv-02619-SRB
 v.

CITY OF PHOENIX,                                MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                            Submitted March 5, 2020**
                               Phoenix, Arizona

Before: HAWKINS, OWENS, and BENNETT, Circuit Judges.

      Carl Caples appeals from the district court’s summary judgment in favor of

the City of Phoenix (“the City”) on statute of limitations grounds in Caples’

42 U.S.C. § 1983 action alleging municipal liability under Monell v. Department of

Social Services, 436 U.S. 658 (1978). We review de novo a district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision to grant summary judgment. Folkens v. Wyland Worldwide, LLC, 882

F.3d 768, 773 (9th Cir. 2018). As the parties are familiar with the facts, we do not

recount them here. We affirm.

      Caples argues that his claim accrued when it became clear that the harm he

suffered was the consequence of a municipal policy or custom. See Monell, 436

U.S. at 694. This court has not yet considered the delayed accrual theory proposed

by Caples. However, we need not do so in this case because Caples’ claim was

untimely even under delayed accrual.

      Caples alleges that he learned his arrest was the result of an unlawful policy

or custom in October 2014, when the City released a report providing what Caples

describes as the “essential factual basis” for his Monell claim. Specifically, the

report allegedly proved that Caples was just one of several people wrongly accused

of arson by the Phoenix Fire Department (“PFD”), and that the PFD’s accelerant-

detecting dog program was so flawed that the PFD had to “entirely revamp” the

program.

      However, the record shows that Caples’ criminal defense lawyer learned

those same allegedly essential facts while litigating Caples’ criminal case in 2010.

It is undisputed that by September 2010 at the latest, Caples’ lawyer knew the

essential facts that allegedly prove the existence of an unlawful municipal policy or

custom. Caples is therefore considered to have received notice of those facts by


                                          2                                    18-16410
September 2010. See Ringgold Corp. v. Worrall, 880 F.2d 1138, 1141–42 (9th

Cir. 1989). He did not file his complaint until 2014. The complaint was untimely

under Arizona’s two-year statute of limitations for personal injury claims. Ariz.

Rev. Stat. § 12-542; Wallace v. Kato, 549 U.S. 384, 387 (2007) (holding that the

timeliness of § 1983 claims is governed by the forum state’s personal injury statute

of limitations).

      AFFIRMED.




                                         3                                   18-16410